   Case: 1:17-md-02804 Doc #: 3883 Filed: 08/19/21 1 of 13. PageID #: 534734




                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

 IN RE NATIONAL PRESCRIPTION                        MDL 2804
 OPIATE LITIGATION                                  Case No. 17-md-2804
 This document relates to:                          Hon. Dan Aaron Polster
 Track Three Cases

                                  PLAINTIFFS’ TRIAL BRIEF

       At trial, Plaintiffs will proceed sol ely on the claim for common-law absolute public

nuisance. Plaintiffs present the Court with their “roadmap” for the trial:

                 PLAINTIFFS’ CLAIM: ABSOLUTE PUBLIC NUISANCE

       The issues of fact for trial are: (1) whether a public nuisance exists; (2) whether the opioid

epidemic interferes with public health and public safety rights; (3) whether Defendants’ conduct

proximately caused the public nuisance; and (4) whether Defendants’ conduct was intentional or

unlawful.

  WHETHER A PUBLIC NUISANCE EXISTS; AND WHETHER THE OPIOID EPIDEMIC INTERFERES
                 WITH PUBLIC HEALTH AND PUBLIC SAFETY RIGHTS

       On their nuisance claim, Plaintiffs will show that a public nuisance exists and that the opioid

epidemic in Lake and Trumbull Counties constitutes an unreasonable interference with public health,

public safety, public peace, or public comfort, and, in particular, that the interference is

unreasonable because it is significant, or is of a continuing nature or has produced a permanent or

long-lasting effect upon the public right, or that the underlying conduct giving rise to it is contrary

to law. See Cincinnati v. Beretta U.S.A. Corp., 2002-Ohio-2480, ¶ 8, 95 Ohio St. 3d 416, 419 (Ohio

2002); Restatement (Second) of Torts § 821B (1979).
   Case: 1:17-md-02804 Doc #: 3883 Filed: 08/19/21 2 of 13. PageID #: 534735




                                            CAUSATION

       Plaintiffs will show that each of the Defendants’ wrongful conduct was a “substantial factor”

in bringing about or maintaining the nuisance and was not a remote cause. See Pang v. Minch, 53

Ohio St.3d 186, 559 N.E.2d 1313, 1324 (1990) (where plaintiff suffers a single injury as a result of

the tortious acts of multiple defendants, the burden of proof is on the plaintiff to demonstrate that

the conduct of each defendant was a substantial factor in producing the harm; thereafter, the burden

of persuasion shifts to the defendants to demonstrate that the harm produced by their separate

tortious acts is capable of apportionment); Restatement (Second) of Torts § 431, comment b (1965)

(“where the evidence permits a reasonable finding that the defendant’s conduct had some effect”

the question becomes “whether the effect was substantial rather than negligible”); Halloran v.

Barnard, 2017-Ohio-1069, ¶ 5.

       Plaintiffs will prove that the dispensing and distribution level failures resulted in excessive

quantities of opioid pills pouring into the counties beginning in the early 2000’s, from orders and

prescriptions that should never have been filled which increased the risk of diversion and

misuse. This resulted in opioid deaths, opioid overdoses, and opioid use disorders that materially

affected the health and safety of these communities. Plaintiffs will also show that diversion and

improper use of these drugs was the foreseeable, indeed the expected, consequence of Defendants’

conduct and the reason for the legal obligations imposed on them with respect to the distribution

and dispensing of controlled substances.

       Plaintiffs will further show that the excessive pills, and the resulting diversion and misuse,

foreseeably led to increases in the use of illegally-manufactured or distributed opioids, including

heroin and so-called “Chinese” fentanyl, and that the harms associated with this increase

contributed to the public nuisance and were a foreseeable consequence of Defendants’ conduct.


                                                  2
   Case: 1:17-md-02804 Doc #: 3883 Filed: 08/19/21 3 of 13. PageID #: 534736




                   DEFENDANTS’ CONDUCT AS DISPENSERS AND DISTRIBUTORS

       Plaintiffs will show that the Defendants, as registrants under the Federal Controlled

Substances Act, failed to comply with their obligations as both dispensers and distributers of opioid

prescription products. Plaintiffs will demonstrate that the Defendants’ conduct was intentional or

unlawful, or both, and that each Defendant’s misconduct increased the risk of diversion and

substantially contributed to the creation of a public nuisance in both counties.

       The Federal Controlled Substances Act, 21 U.S.C. § 801 et seq, was enacted by Congress

in 1970 out of a recognition that the illegal manufacture, distribution, and possession and improper

use of controlled substances have a substantial and detrimental effect on the health and general

welfare of the American People.        This preamble recognized that although many controlled

substances have a useful and legitimate medical purpose, these drugs can be dangerous because

they are addictive and often diverted to illicit use, misuse, or abuse.

       As registrants, the Defendants were required to “provide effective controls and procedures

to guard against theft and diversion of controlled substances.” 21 C.F.R. § 1301.71 (a). Plaintiffs

will demonstrate that as dispensers and distributors of controlled substances, Defendants failed to

design and implement systems that provided those controls beginning in the early 2000’s and

continuing thereafter.   This misconduct significantly contributed to an oversupply of opioid

prescription pills that increased the risk of diversion and caused the public nuisance in these two

counties.

       As dispensers of controlled substances, the CSA imposed legal duties on Defendants.

       The Defendants’ pharmacists are required to review prescriptions presented to them to

determine if the prescription is appropriate and safe for the patient (reviewing factors such as the

reason for the issuance of the prescription, potential adverse effects, potential drug-drug


                                                   3
   Case: 1:17-md-02804 Doc #: 3883 Filed: 08/19/21 4 of 13. PageID #: 534737




interactions, and abuse, misuse, or noncompliance with drug therapy). This process is commonly

referred to as Drug Utilization Review (DUR). As part of their assessment, pharmacists must

consider whether the “prescription” presented is in fact valid and issued by a licensed professional

in the usual course of professional practice. This common-sense requirement is codified into laws

and regulations including the CSA and state laws. See OAC 4729-5-21(A).

       Chain pharmacies have important responsibilities and duties in the practice of pharmacy and

are subject to certain legal obligations under the CSA. “The corresponding responsibility to ensure

the dispensing of valid prescriptions extends to the pharmacy itself.” See Holiday CVS, LLC, d/b/a/

CVS Pharmacy Nos. 219 and 5195, Decision and Order, Fed Reg. Vol. 77, No. 198, p. 62316-

62346, at 62341 (October 12, 2012).

       Duty to Collect and Maintain Prescription Data. Defendants were required to maintain

systems and methods to collect, store, and retain prescription dispensing data and records. See 21

C.F.R. § 1304.22(c). This record-keeping requirement is intended as a guard against diversion. See

Med. Shoppe-Jonesborough v. Drug Enf't Admin., 300 F. App'x 409, 411 (6th Cir. 2008) (“Medicine

Shoppe fell short of meeting its duty to maintain accurate records of the controlled substances it

dispensed.”).

       Documentation related to the dispensing of controlled substances is a critical component of

any system or program. Documentation identifies critical factors, such as red flags, whether the

pharmacist resolved the red flag(s), and information alerting to the occurrence or possibility of

diversion.

       Plaintiffs will provide evidence and testimony about the kinds of data Defendants were

required to collect—and in many cases did collect—which could have been used to help identify

red flags and guard against diversion.


                                                 4
    Case: 1:17-md-02804 Doc #: 3883 Filed: 08/19/21 5 of 13. PageID #: 534738




        Duty to Identify Red Flags. In addition to merely collecting the data, the CSA imposed a

duty on Defendants to actually do something with the data in order to fulfill its fundamental

obligation to guard against diversion. Specifically, to comply with 21 C.F.R. § 1306.04(a),

Defendants were required to maintain systems, policies, or procedures to identify red flags.

        Plaintiffs will demonstrate that many red flags are impossible for individual pharmacists to

identify on their own—such as pattern prescribing (e.g., the same drugs, in the same quantities,

coming from the same doctor)—and that Defendants could have, if they chose to, maintained

systems to aggregate and analyze their prescription data to identify such red flags. Indeed,

Defendants were in the best position to do so. Plaintiffs will further show that computer algorithms

could have easily been utilized to identify patterns of problematic prescribing, but that Defendants

chose not to implement such systems, and instead chose to remain willfully blind to the data it had

at its fingertips.

        Moreover, the Ohio Automated Rx Reporting System (OARRS) is a statewide electronic

database which contains dispensing information on scheduled controlled substances. Pharmacies

must submit prescription information into OARRS when a controlled substance is dispensed. In

2011, Ohio started requiring pharmacists to review OARRS prior to dispensing prescription opioids

if the pharmacist became “aware” of certain red flags. See OAC 4729-5-20, Eff. 10/27/2011.1

        In 2015, with the opioid epidemic growing out of control, Ohio’s DUR requirements were

further updated to mandate that “at a minimum, a pharmacist shall request and review an OARRS

report covering at least a one-year time period, including a border state’s information when the

pharmacist is practicing in a county bordering another state” when:

             •   a patient starts a new drug;


1
 Text of the 2011 version of OAC 4729-5-20 is conveniently available on the Internet Archive at
https://web.archive.org/web/20121108031703/http://codes.ohio.gov/oac/4729-5-20 (last visited August 19, 2021).
                                                       5
   Case: 1:17-md-02804 Doc #: 3883 Filed: 08/19/21 6 of 13. PageID #: 534739




           •    an OARRS report has not been reviewed for the patient within the year;
           •    a prescriber is located outside the local area;
           •    a patient is located outside the local area;
           •    a pharmacist has reason to believe the patient has received a prescription from more
                than one prescriber in the preceding 3 months; or
           •    the patient is exhibiting signs of potential abuse.

See OAC 4729-5-20.

       Plaintiffs will show Defendants failed to integrate their systems with OARRS, failed to

require and adequately train and enforce procedures to check OARRS, and failed to train their

pharmacists in general on identifying and resolving red flags.

       Duty to Resolve Red Flags. In addition to collecting prescription data and developing

systems to identify red flags, Defendants had a duty to provide information about red flags to their

pharmacists. A pharmacy cannot collect prescription data and identify red flags and then not

provide that information to its pharmacists—leaving their “pharmacist-employees with the sole

responsibility to ensure only proper prescriptions are filled.” In re Nat'l Prescription Opiate Litig.,

No. 1:17-MD-2804, 2020 WL 5642173, at *3 (N.D. Ohio Sept. 22, 2020). Rather, a corporate chain

pharmacy must provide its pharmacy stores and employees access to databases, information,

training and tools (utilizing whatever infrastructure necessary such as intranet and internet systems)

to assist in determining the validity of a prescription such as whether a prescriber is appropriately

licensed and other due diligence related to the filling and validity of a controlled substance

prescription.

       Plaintiffs will prove Defendants failed to comply with these legal obligations and that they

“engaged in intentional conduct to dispense opioids in a manner that caused an oversupply of highly

addictive drugs.” See In re Nat'l Prescription Opiate Litig., 477 F. Supp. 3d 613, 633 (N.D. Ohio

2020) (holding the requisite intent for an absolute nuisance is showing the defendant “intended to

                                                    6
   Case: 1:17-md-02804 Doc #: 3883 Filed: 08/19/21 7 of 13. PageID #: 534740




bring about the conditions which are in fact found to be a nuisance”) (citations omitted). Despite

being keenly aware of the oversupply of opioids, Defendants not only kept their pharmacists blind

to the red-flag-revealing data they had in their possession, but Defendants also required and

rewarded speed and volume of opioid dispensing, while minimizing standards of safety, care, and

due diligence by its pharmacists. Defendants also deliberately implemented performance metrics

and prescription quotas to increase the dispensing of opioids.

       Such conduct was both unlawful and intentional, and Plaintiffs will show how such conduct

resulted in a massive oversupply and diversion of prescription opioids, which created a public

nuisance in Lake and Trumbull Counties.

       As distributers of controlled substances, the CSA imposed legal duties on Defendants:

       Duty to Identify Suspicious Orders. Defendants, as distributers, had a duty under 21 C.F.R.

§ 1301.74(b) to design and operate a system to identify suspicious orders of opioids. Plaintiffs will

prove Defendants chose not to implement effective SOM systems as required by the CSA.

       Duty to Report Suspicious Orders. Once Defendants identified suspicious orders of opioids,

it had a duty to report such suspicious orders to the DEA. See 21 C.F.R. § 1301.74(b). Plaintiffs

will prove Defendants chose not to report suspicious orders to the DEA as required by the CSA.

       Duty to Not Ship Suspicious Orders. The CSA statutory and regulatory duties to maintain

effective controls against diversion include a duty to not ship suspicious orders until the red flags

are resolved. Plaintiffs will prove that Defendants chose to ship suspicious orders without

conducting due diligence and resolving the red flags as required by the CSA.

       Such conduct was both intentional and unlawful, and Plaintiffs will show how such conduct

resulted in a massive oversupply and diversion of prescription opioids, which created a public

nuisance in Lake and Trumbell Counties.


                                                 7
   Case: 1:17-md-02804 Doc #: 3883 Filed: 08/19/21 8 of 13. PageID #: 534741




                        ENFORCEMENT ACTIONS AGAINST DEFENDANTS

       Plaintiffs will prove Defendants were aware that their failures to guard against diversion

were illegal under the CSA. Defendants have faced extensive enforcement actions by the DEA.

CVS
   •   March 28, 2013, CVS paid a fine of $11,000,000.00 (resolving claims that CVS violated the
       CSA by, inter alia, filling prescriptions for certain prescribers whose DEA registration
       numbers were not current or valid. See CVS-MDLT1-000060822 – 00006082.
   •   September 2, 2014, CVS paid a $1,912,500 fine for filling prescriptions at eight different
       pharmacies, written by Dr. Pedro Garcia during a time period during which his Texas
       Department of Public Safety Controlled Substances registration was expired. See CVS-
       MDLT1-00060907 – 000060914.
   •   May 12, 2015, CVS paid a fine of $22,000,000.00. The Settlement resolved claims that CVS
       failed “to fulfill its corresponding responsibility to ensure that CVS dispensed controlled
       substances only pursuant to prescriptions issued for legitimate medical purposes by
       practitioners acting in the usual course of their professional practice, as required by 21
       C.F.R. §1306.64.” See CVS-MDLT1-000060796 – 000060804.
   •   July 24, 2015, CVS paid a $50,000 fine for failing to keep accurate records. See CVS-
       MDLT1-000099702 –000099704.
   •   August 7, 2015, CVS paid a $450,000 fine for wrongfully filling prescriptions. See CVS-
       MDLT1-000060847 – 000060855.
   •   December 18, 2015, CVS paid a fine of $345,000.00. Inspection demonstrated that CVS
       again failed its CSA obligations. See CVS-MDLT1-00060915-00060921.
   •   December 31, 2015, the DEA issued a letter of admonishment for violations in distributing
       HCPs at the CVS Indiana distribution center. See CVS-MDLT1-00008014 – 00008015;
       CVS-MDLT1- 000076135.
   •   February 12, 2016, CVS paid a fine of $8,000,000.00. CVS acknowledged that between
       2008 and 2012, “certain CVS/pharmacy retail stores in Maryland did dispense certain
       controlled substances in a manner not fully consistent with their compliance obligations
       under the CSA.” See CVS-MDLT1-000060805-00060811.
   •   June 30, 2016, CVS agreed to pay $3.5 Million to resolve allegations that 50 of its stores
       violated the Controlled Substances Act by filling forged prescriptions for controlled
       substances – mostly addictive painkillers – more than 500 times between 2011 and 2014.
   •   October 20, 2016, CVS paid a $600,000 fine for failing to store prescriptions properly. See
       CVS-MDLT1 000060830 – 000060838.
   •   July 5, 2017, CVS paid a fine of $5,000,000.00. The Settlement resolved claims for, inter
       alia, failing to provide effective controls and procedures to guard against theft and diversion
       of controlled substances pursuant to 21 C.F.R. §1301.71(a). See CVS-MDLT1 000060856-
       000060871.
                                                  8
  Case: 1:17-md-02804 Doc #: 3883 Filed: 08/19/21 9 of 13. PageID #: 534742




   •   June 15, 2018, CVS agreed to pay a $1,500,000.00 fine. The Settlement resolved claims that
       between February, 2013 and January, 2015, CVS failed to report to the DEA in writing,
       within one business day of discovery, thefts or significant losses of controlled substances.
       See CVS-MDLT1-000060839 – 000060846.
   •   July 29, 2018, CVS agreed to pay a $1,000,000 fine. The Settlement resolved claims that
       CVS violated the CSA and failed to keep proper records. See CVS-MDLT1-000060812 –
       000060821.
RITE AID
   •   January 9, 2009, Rite Aid agreed to pay $5 million in civil penalties to resolve allegations
       that Rite Aid knowingly filled prescriptions for controlled substances that were not issued
       for legitimate medical purposes.
   •   March 9, 2017, Rite Aid paid $834,200 to the United States to settle claims that Rite Aid
       pharmacies in Los Angeles, California dispensed and/or recorded controlled substances
       using a medical practitioner’s incorrect or invalid DEA registration number.
   •   December 31, 2018, the DEA and the Rhode Island Attorney General announced $300,000
       settlement with Rite Aid for filling prescriptions of Schedule III controlled substances in
       excess of statutory maximums.
WALGREENS

   •   May 2006, the DEA sent Walgreens a Letter of Admonition citing Walgreens for record
       keeping inadequacies and security deficiencies at its Perrysburg Distribution Center.
       Specifically, the DEA found that the “formulation utilized by the firm for reporting
       suspicious ordering of controlled substances was insufficient.” See WAGMDL00709510.
   •   April 7, 2011, Walgreens entered into a Settlement Agreement with the DEA regarding
       allegations of non-compliance with the Controlled Substance Act wherein Walgreens had
       agreed to “maintain a compliance program to detect and prevent diversion of controlled
       substances.” See Walgreens 2013 MOA (WAGMDL00490963-WAGMDL00490978;
       WAGMDL00387975-WAGMDL00387982; WAGMDL00387653-WAGMDL00387974)
       at WAGMDL00387975.
   •   July 17, 2013, Walgreens agreed to pay $80 Million in civil penalties related to allegations
       that Walgreens was filling numerous prescriptions that Walgreens employees knew, or
       should have known, were not issued for a legitimate medical purpose.
   •   January 18, 2017, Walgreens agreed to pay $200,000 following an investigation by the
       Massachusetts Attorney General’s Office, which found that Walgreens failed to track the
       opioid use of high-risk patients in the state’s Medicaid program.
WALMART
   •   February 15 2007, Walmart agreed to pay a $120,000 fine. The settlement involved
       allegations that Walmart filled prescriptions for controlled substances under an incorrect
       DEA number, failed to include all required information on prescriptions, and filled
       prescriptions in the absence of a legitimate medical purpose. See WMT_MDL_000043479.

                                                9
  Case: 1:17-md-02804 Doc #: 3883 Filed: 08/19/21 10 of 13. PageID #: 534743




   •    January 6, 2009, Walmart agreed to pay a $637,000 fine and represented that it is taking
       good faith measures to detect and prevent diversion. See WMT_MDL_00004384.
   •   March 11, 2011, Walmart and the DOJ/DEA entered into an Administrative Memorandum
       of Agreement wherein Walmart agreed to maintain a proper compliance program. See
       US_DEA_0006101.
   •   August 31, 2015, Walmart agreed to pay a $376,000 fine. The settlement involved
       allegations that certain Walmart and Sam's Club pharmacies filled prescriptions issued by
       individual practitioners who lacked a valid DEA registration number. See
       WMT_MDL_000043507.
   •   December 22, 2020, the Department of Justice commenced a civil enforcement action in the
       U.S. District Court for the District of Delaware alleging that Walmart violated the CSA in
       multiple ways as the operator of its pharmacies and wholesale drug distribution centers
       including by unlawfully dispensing controlled substances from pharmacies it operated
       across the country and unlawfully distributing controlled substances to those pharmacies
       throughout the height of the prescription opioid crisis.

                          DEFENDANTS’ OTHER WRONGFUL CONDUCT

       Plaintiffs will also present evidence on Defendants’ other conduct to demonstrate their

intent, motive, and/or knowledge. Plaintiffs will show that Defendants knowingly worked in concert

with opioid manufacturers to ensure that false messaging surrounding the treatment of pain and the

true addictive nature of opioids was consistent and geared to increase profits for all stakeholders;

that they worked together to ensure that the opioid quotas allowed by the DEA remained artificially

high; and that they falsely assured the public that Defendants were working to curb the opioid

epidemic.

                                         CONCLUSION

       Plaintiffs will prove their claim for absolute public nuisance and demonstrate that each

Defendant engaged in intentional or unlawful conduct, or both, which substantially contributed to

the creation of a public nuisance in Lake and Trumbull Counties.




                                                10
Case: 1:17-md-02804 Doc #: 3883 Filed: 08/19/21 11 of 13. PageID #: 534744




                                      Respectfully submitted,

                                      Jayne Conroy
                                      Simmons Hanly Conroy
                                      112 Madison Avenue, 7th Floor
                                      New York, NY 10016
                                      (212) 784-6400
                                      (212) 213-5949 (fax)
                                      jconroy@simmonsfirm.com

                                      Joseph F. Rice
                                      Motley Rice LLC
                                      28 Bridgeside Blvd.
                                      Mt. Pleasant, SC 29464
                                      (843) 216-9000
                                      (843) 216-9290 (fax)
                                      jrice@motleyrice.com

                                      Paul T. Farrell, Jr., Esq.
                                      Farrell & Fuller LLC
                                      1311 Ponce de Léon Ave., Suite 202
                                      San Juan, PR 00907
                                      (304) 654-8281
                                      paul@farrellfuller.com

                                      Plaintiffs’ Co-Lead Counsel


                                      /s/Peter H. Weinberger
                                      Peter H. Weinberger (0022076)
                                      Spangenberg Shibley &Liber
                                      1001 Lakeside Ave East, Suite 1700
                                      Cleveland, OH 44114
                                      (216) 696-3232
                                      (216) 696-3924 (fax)
                                      pweinberger@spanglaw.com

                                      Plaintiffs’ Liaison Counsel




                                     11
Case: 1:17-md-02804 Doc #: 3883 Filed: 08/19/21 12 of 13. PageID #: 534745




                                      W. Mark Lanier
                                      The Lanier Law Firm
                                      10940 Sam Houston Pkwy N., Suite 100
                                      Houston, TX 77064
                                      (713) 659-5200
                                      (713) 659-2204 (fax)
                                      Mark.Lanier@LanierLawFirm.com

                                      Plaintiffs’ Trial Counsel


                                      Frank L. Gallucci
                                      Plevin & Gallucci Co., L.P.A.
                                      55 Public Square, Suite 222
                                      Cleveland, OH 44113
                                      (216) 861-0804
                                      (216) 861-5322 (fax)
                                      FGallucci@pglawyer.com

                                      Hunter J. Shkolnik
                                      Napoli Shkolnik
                                      270 Munoz Rivera Ave, Suite 201
                                      Hato Rey, Puerto Rico 00918
                                      (787) 493-5088, Ext. 2007
                                      hunter@napolilaw.com

                                      Salvatore C. Badala
                                      Napoli Shkolnik PLLC
                                      360 Lexington Ave., 11th Floor
                                      New York, NY 10017
                                      (212) 397-1000
                                      (646) 843-7603 Fax
                                      Sbadala@napolilaw.com

                                      Counsel for Plaintiffs Lake County
                                      and Trumbull County, Ohio




                                     12
  Case: 1:17-md-02804 Doc #: 3883 Filed: 08/19/21 13 of 13. PageID #: 534746




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 19, 2021, I electronically filed the foregoing with the Clerk

of Court by using the CM/ECF system. Copies will be served upon counsel of record by, and may

be obtained through, the Court CM/ECF system.


                                             /s/Peter H. Weinberger
                                             Peter H. Weinberger




                                                13
